Exhibit 10.1

THIRD AMENDMENT TO
ACQUISITION AGREEMENT AND
AGREEMENT AND PLAN OF MERGER

          THIS THIRD AMENDMENT TO ACQUISITION AGREEMENT AND AGREEMENT AND PLAN
OF MERGER (this "Amendment") is dated as of December 30, 2004, and entered into
by and among KINROSS GOLD CORPORATION, a corporation existing under the laws of
the Province of Ontario, Canada ("Parent"), CROWN MERGER CORPORATION, a
Washington corporation and a wholly-owned subsidiary of Parent ("Purchaser"),
and CROWN RESOURCES CORPORATION, a Washington corporation ("Crown," and together
with Purchaser, the "Constituent Corporations").

          A.     Parent, Purchaser, and Crown are parties to the Acquisition
Agreement and Agreement and Plan of Merger, dated November 20, 2003, as
previously amended April 7, 2004 and September 15, 2004 (the "Acquisition
Agreement"), pursuant to which Purchaser will merge with and into Crown and
Crown will become a wholly-owned subsidiary of Parent. The parties wish to amend
the Acquisition Agreement as set forth herein. Defined terms contained in this
Amendment shall have the meaning ascribed to them in the Acquisition Agreement.

          B.     This Amendment is entered into in conformance with Section 9.4
of the Acquisition Agreement which requires that any modification of the
Acquisition Agreement be set forth in writing and signed by all parties.

          C.     Concurrently with this Amendment, Parent proposes to purchase
common stock of Crown as provided in a Stock Purchase Agreement substantially in
the form attached hereto as Exhibit A. Certain of the changes in this Amendment
are made in contemplation of such purchase.

          D.     In light of the unanticipated delay in implementation of the
Merger, the parties wish to confirm certain matters relating to the
satisfaction, to date, of certain conditions to the obligation of Parent and
Purchaser to consummate the Merger

          NOW, THEREFORE, in consideration of the mutual agreements contained in
this Amendment, and for other good and valuable consideration, the value,
receipt and sufficiency of which are acknowledged, the parties agree as follows:

          1.     Amendment to Section 1.7.1. Section 1.7.1 is amended to read,
in its entirety, as follows:

          Conversion of Crown Common Stock

. Each share of Crown Common Stock (other than Crown Common Stock held by Parent
or Purchaser or by a Dissenter) issued and outstanding immediately prior to the
Effective Time will be converted into the right to receive 0.2911 Kinross Common
Shares (the "Exchange Ratio"). All outstanding shares of Crown Common Stock as
of the Effective Time will automatically be cancelled and will cease to exist.
The certificates formerly representing shares of Crown Common Stock to be
converted into Kinross Common Shares as described above (each a "Certificate"
and, collectively, the "Certificates") will thereafter represent that number of
Kinross Common Shares determined by the Exchange Ratio. Such certificates held
by Dissenters shall represent the right to pursue such rights as the Dissenter
may have under the Washington Act. Such certificates held by Parent or Purchaser
shall be cancelled and retired and shall cease to exist and no Kinross Common
Shares or other consideration shall be delivered in exchange therefor.



          2.     Amendment to Section 8.1.2.1. Section 8.1.2.1 is amended by
replacing the date "December 31, 2004" that currently appears in the Acquisition
Agreement, with the date "May 31, 2005."

          3.     Amendment to Section 7.1. The introductory paragraph of Section
7.1 is amended by deleting therefrom the language "pursuant to Section 7.5".

          4.     Confirmation and Waiver. Pursuant to the introductory paragraph
of Section 7.3, Parent and Purchaser:

          (a)     waive the conditions expressed in Sections 7.3.5, 7.3.7 and
7.3.8; and

          (b)     waive the conditions expressed in Sections 7.3.2 and 7.3.3
insofar as such conditions apply as a consequence of an act, event or condition,
of which Parent and Purchaser are currently aware, that occurred prior to or
that exists as of the date of this Amendment.

Parent, Purchaser and Crown represent and warrant as of the date of this
Amendment that they are not aware of any condition in Section 7.3.2 or 7.3.3
that would constitute, individually or in the aggregate a Material Adverse
Effect on the business, properties or prospects of Crown.

          5.     Consent to Sale of Stock. For the purpose of Section 5.1 of the
Acquisition Agreement, Parent consents to the sale of Crown Common Stock as
described in Exhibit A.

          6.     Ratification of Acquisition Agreement. Except as specifically
provided in Sections 1 through 5 hereof, the parties specifically ratify,
confirm, and adopt as binding and enforceable, all of the terms and conditions
of the Acquisition Agreement.

          IN WITNESS WHEREOF, Parent, Purchaser, and Crown have caused this
Amendment to be signed as of the date first written above by their respective
officers or representatives thereunto duly authorized.



     KINROSS GOLD CORPORATION

     

By:/s/ Lars-Eric Johansson                         

Lars-Eric Johansson, Duly Authorized
Officer

 

Purchaser:

     CROWN MERGER CORPORATION

     

By:/s/ Lars-Eric Johansson                         

Lars-Eric Johansson, Director

 

Crown:

     CROWN RESOURCES CORPORATION

     

By:/s/ Christopher Herald                            

Christopher Herald, President and CEO



